UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                           __________________

                              No. 00-60890
                           __________________



     MICHAEL D. LOUGHRY; LAURA L. LOUGHRY,

                                         Plaintiffs-Appellants,

                                   v.

     ALLSTATE INSURANCE COMPANY, 2415,

                                         Defendant-Appellee.

             ______________________________________________

          Appeal from the United States District Court for the
                Southern District of Mississippi, Biloxi
                             1:99-CV-191-GR
             ______________________________________________
                            October 15, 2001

Before DUHÉ and BENAVIDES, Circuit Judges, and RESTANI*, District
Judge.

PER CURIAM:**

     Appellants Michael D. Loughry and Laura L. Loughry (the

“Loughrys”) appeal from an adverse summary judgment dismissing

their contract and bad faith claims seeking punitive damages

against Allstate Insurance Company.      After careful review of the

     *
          Judge, U.S. Court of International Trade, sitting by
designation.
     **
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
record, the briefs and oral argument presented upon submission, we

affirm the    judgment   of   the    district      court   for   the   following

reasons.

     1.    Even assuming that the water pipe leak could constitute a

“sudden and accidental escape of water,” the Loughrys failed to

create a fact issue that such water directly caused the physical

damage for which they claim damages.                 In the absence of such

evidence,    the   provisions       of       the   contract   explicitly    and

unambiguously precluded recovery on the Loughrys' contract claim.

     2.    The Loughrys' claim of estoppel is without merit because,

under Mississippi law, estoppel and waiver cannot extend insurance

coverage to cover a risk or loss not contemplated by the language

of an insurance policy.       See Mississippi Hosp. & Med. Serv. v.

Lumpkin, 229 So. 2d 573, 576 (Miss. 1969); Gilley v. Protective Life

Ins. Co., 17 F.3d 775, 781 (5th Cir. 1994).            In addition, even were

estoppel available, the Loughrys failed to establish a fact issue

with respect to reliance on Allstate's conduct.

     3.    Punitive damages based upon bad faith denial of coverage

are not available because Allstate was entitled to summary judgment

on the coverage issue.

     Accordingly, the judgment of the district court is AFFIRMED.




                                         2